Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered.

Response to Amendment
The amendment filed on August 10, 2020 has been entered. Amendment of claim 1 is acknowledged. Claims 8-9 have been cancelled. Claims 1-6, 10-26 and 28-30 are currently under consideration in this application.

Claim Objections
Claims 1, 10-11 and 13-18 are objected to because of the following informalities:  
In claim 1, lines 11 and 14: “comprise” and "comprising" should read "comprises".
In claim 1, lines 12-14, 16, and 18-19; claim 10, lines 3-4 and 6-7; claim 11, lines 2-4; claim 13, lines 3 and 5: "kneading roll" should read "kneading roller".
claim 14, lines 2-6; claim 15, lines 2-8; claim 16, lines 3 and 5; claim 17, lines 3 and 5; claim 18, line 3: "squeezing roll" should read "squeezing roller".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), and Chmelir (US4893999A).  
 Regarding claim 1, Stloukal teaches a device for preparation of immobilized enzymes on a carrier (Stloukal Abstract: A method and device are disclosed for industrial production of immobilized biocatalysts such as enzymes), comprising i) a conveyor belt that transports a carrier for immobilizing enzymes (Stloukal Claim 1: a continuous conveyor belt); ii) two or more components that are arranged in sequence Stloukal Claim 1: the casting mechanism comprising at least one casting head with two rows of casting needle injectors through which the mixture is fed to the conveyor belt); each of the components including the following components in sequence: a spraying component that sprays a pre-prepared liquid for the immobilization of the enzymes on a surface of the carrier (Stloukal Abstract: A casting mechanism is positioned above the belt for applying a mixture containing a biocatalyst to the belt); iii) a squeezing component that removes excess liquid remaining on the surface of the carrier after the carrier passes through the components (Stloukal Abstract: Positioned for the belt to pass through ….a wiping and collecting device).
	Stloukal does not teach a kneading component that distributes the pre-prepared liquid evenly on the surface of the carrier, wherein each of the kneading components comprise a plurality of kneading rolls arranged above the conveyor belt, and wherein one or more of the plurality of kneading rolls comprises a smooth surface and one or more of the plurality of kneading rolls comprises uniformly distributed grooves in a surface thereof, wherein the kneading rolls are arranged along the transport path of the conveyor belt continuously and in sequence, and wherein the kneading rolls roll over the surface of the carrier when the carrier passes through a gap between the kneading roll and the conveyor belt.
	Blanpied teaches a device with a nozzle or fountain sprays (Blanpied ¶ 43, line 10), a kneading component that distributes the pre-prepared liquid evenly on the surface of the carrier wherein the kneading roll is arranged above the conveyor belt, along the transport path of the conveyor belt, and rolls over the surface of the carrier Blanpied ¶ 43 and Fig. 2C cylindrical rotatable rollers #53, #54 positioned to form a nip #55 between which the substrate #56 is transported or conveyed; Blanpied ¶ 43, lines 11-13: The nip #55 is accurately set so that the biocide application is uniform over the applied surface).  Blanpied teaches one kneading roll comprises a smooth surface (Blanpied Fig. 2C: roller is depicted as smooth).  Blanpied also teaches a squeezing component to remove excess liquid (Blanpied ¶ 43, lines 14-17: further apparatus and structures can be employed in conjunction with one or more of these example configurations, such as a blade or scraper positioned downstream of the rollers 53, 54 to remove excess).
Zavodny teaches a roller for use in continuous dampening mechanisms. The surface of the roller is provided with uniformly distributed grooves (Zavodny Col. 1 lines 48-50, Fig. 2: the surface of the transfer roller is provided throughout its entire length with minute, closely spaced, spiral grooves which are formed at a small helix angle) to increase the distribution of the fluid.
Chmelir teaches rollers arranged above and along the transport path of a conveyor belt continuously and in sequence (Chmelir Fig. 9; Col. 8, lines 30-32: arranging one or a plurality of pressure rollers adjacent the upper surface of the run). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stloukal's device with Blanpied's kneading components, and add Zavodny's kneading roller with grooves in the continuous and sequential arrangement to guide and support the conveyor belt, as taught by Chmelir, to ensure application of liquid is uniform over the applied surface (Blanpied ¶ 43, lines 11-13; Zavodny Col. 1, lines 63-67: The spiral 
Regarding claim 2, Stloukal teaches double-row head or heads, which are equipped with two rows of the casting injectors (Stloukal Col. 24, lines 10-11 and Fig 1: #17) and material is poured, pulsating by different frequency and pulse lengths (Stloukal Col. 24, lines 45-46).
	Stloukal does not explicitly teach the spraying component, but Blanpied teaches a device with a nozzle or fountain sprays (Blanpied ¶ 43, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stloukal with the fountain sprays taught by Blanpied so that the application of liquid is uniform over the applied surface (Blanpied ¶ 43, lines 11-13).  
Regarding claim 3, Blanpied teaches the sprayers comprise a spray nozzle (Blanpied ¶ 43, line 10: device with a nozzle or fountain sprays).
Regarding claim 10, Zavodny teaches the grooves are ring-shaped, a circumferential direction of the grooves is perpendicular to the axial direction of the kneading rolls and the grooves are distributed evenly in the axial direction of the kneading rolls (Zavodny Col. 1 lines 48-50, Fig. 2: the surface of the transfer roller is provided throughout its entire length with minute, closely spaced, spiral grooves which are formed at a small helix angle).	
claim 11, one of ordinary skill in the art using the teachings of Stloukal, Blanpied, Zavodny, and Chmelir would recognize offsetting the grooves of adjacent kneading rolls would ensure complete coverage across the carrier. 
Regarding claim 12, different surface shapes or patterns of grooves in kneading rollers would affect the tension placed across the carrier.  One of ordinary skill in the art would recognize the use of different grooved rolls to ensure proper handling of the carrier to prevent tearing.  The motivation to do so would be to ensure the application of liquid is distributed uniformly across the carrier. 
Regarding claim 20, Stloukal teaches the device further comprises a recovery support plate that supports the carrier after the carrier passes through the squeezing component (Stloukal Claim 1: the mechanical wiper (squeezing component) connected to a collecting reservoir (recovery support plate) capable of cooling where the immobilized biocatalyst is collected).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A) and further in view of Mazeaud (US20070087418A1).
Regarding claim 4, Stloukal, Blanpied, Zavodny, and Chmelir do not explicitly teach the spray nozzle comprises an atomizer nozzle or a flow nozzle.  
Mazeaud teaches immobilization of an enzyme on a carrier where the liquid was applied uniformly with an atomizing nozzle (Mazeaud ¶ 176: The liquid lipase solution was then applied uniformly onto ... carrier. An atomizing nozzle was used).
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A) and further in view of Smith (Smith et. al., Optimize large methanol plants, 1984, Hydrocarbon Processing, 63(5), 95-100).
Regarding claim 5, Stloukal, Blanpied, Zavodny, and Chmelir do not teach the sparger pipe comprises holes for spraying the pre-prepared liquid and a wire gauze is covered on the holes.
Smith teaches a sparge pipe surrounded by wire mesh screens (Smith Pg. 96 ¶ 2, lines 5-6) to stop blockages of holes in the sparger. A sparger pipe is a porous tube assembly that allows for a greater surface area to be sprayed in a shorter time period. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Stloukal with a sparger pipe as taught by Smith so that the application of liquid is uniform over the applied surface (Blanpied ¶ 43, lines 11-13).  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A) and further in view of CN202147994U (2012 February 22).
claim 6, Stloukal, Blanpied, Zavodny, and Chmelir do not teach an adjustable height mechanism set for the spraying components above the conveyor belt. 
CN202147994U teaches an adjusting bracket for conveyor belt transport comprised of a crossbeam, two ends of which are equipped with height adjusting bolt assemblies (CN202147994U Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stloukal with the height adjustable mechanism as taught by CN202147994U to tune the height of the sprayers for the carrier on the conveyor belt. 
Regarding claim 13, Stloukal, Blanpied, Zavodny, and Chmelir do not teach an adjustable height mechanism set for the kneading rolls. 
CN202147994U teaches an adjusting bracket for conveyor belt transport comprised of a crossbeam, two ends of which are equipped with height adjusting bolt assemblies (CN202147994U Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stloukal with the height adjustable mechanism as taught by CN202147994U to tune the height of the sprayers for the carrier on the conveyor belt. 
 
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A) and further in view of CH665929A (1988 June 30).
claims 14 and 15, Stloukal teaches a squeezing component that removes excess liquid remaining on the surface of the carrier (Stloukal Abstract Positioned for the belt to pass through ….a wiping and collecting device), but does not teach squeezing rolls along the conveyor belt. 
CH665929A teaches a device wherein the squeezing component comprises one squeezing roll set provided along the transport path of the conveyor belt; each of the squeezing roll sets includes an upper squeezing roll and a lower squeezing roll (CH665929A Claim 10, Fig. 1 #21, 23) and the carrier passes through a gap between the squeezing rollers and conveyor belt (CH665929A Claim 10, a nip for pressing liquid from the mat).  The upper squeezing roll and the lower squeezing roll by the rotation of the lower squeezing roll, a linear velocity of the lower squeezing roll is equal to that of the conveyor belt, and the upper squeezing roll rolls over the carrier to remove the excess liquid when the carrier passes therefrom (CH665929A Pg 10 ¶ 7: The two sprockets 44d coupled in rotation with the shaft 46, each of the two longitudinal edge-guide chains 32 is coupled with the opposite chain to run with a synchronous linear velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Stloukal with the squeezing rolls as taught by CH665929A to remove excess liquid from the carrier (CH665929A Claim 10, pressing liquid from the mat).
Regarding claim 18, Stloukal teaches the device further comprises a motor (Stloukal Col. 14, lines 11-12: compressor) that provides power and a transmission Stloukal Col. 14, line 28: conveyor belt with controlled drive).
Regarding claim 19, Stloukal teaches the device further comprises a motor (Stloukal Col. 14, lines 11-12: compressor) that provides power and a transmission mechanism that delivers the power from the motor to the conveyor belt (Stloukal Col. 14, line 28: conveyor belt with controlled drive).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A), CH665929A (1988 June 30) and further in view of CN202147994U (2012 February 22).
	Regarding claims 16 and 17, CH665929A does not explicitly teach a height adjustment mechanism set, but does teach that the pressure between the two nip rollers may be adjusted to adapt to different materials or thicknesses of the mat by means of a conventional device (CH665929A Detailed Description of Drawings ¶ 1).
CN202147994U teaches an adjustable bracket for conveyor belt transport comprised of a crossbeam, two ends of which are equipped with height adjusting bolt assemblies (CN202147994U Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stloukal with the height adjustable mechanism as taught by CN202147994U to adapt to different materials or thicknesses of the carrier (CH665929A Detailed Description of Drawings ¶ 1). 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stloukal (US8241890) in view of Blanpied (US20060199454A1), Zavodny (US4016811A), Chmelir (US4893999A) and further in view of Jin (US20100028971A1).
	Regarding claims 21-23, Stloukal teaches polyvinyl alcohol gel (Stloukal Col. 1, lines 22-24) as a porous carrier for immobilized enzymes (Stloukal Col. 8, line 53), but does not teach the carrier is made of melamine with a thickness of 0.1-2 cm. 
Jin teaches a carrier is made of a porous organic foam material containing open pores (Jin Abstract: a carrier made from an organic foam having open pores for enzymes or cells immobilization and the methods for preparing immobilized enzymes or cells). Further, the carrier is made of melamine (Jin ¶ 7: The materials selected for carrier in this invention include PVA foam, pulp foam and melamine foam) and the carrier is a sheet-shaped with a thickness of 0.1-2 cm (Jin ¶ 15: Before the immobilization of enzymes and cells, the carrier is cut into sheets; ¶ 80: Melamine foam was cut into strips of dimension of 0.5×50×125 cm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stloukal with the carrier as taught by Jin, because the resultant immobilized products have larger specific surface area and higher specific activity (Jin Abstract).

Claims 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US20100028971A1) in view of Stloukal (US8241890), Blanpied (US20060199454A1), Zavodny (US4016811A), and Chmelir (US4893999A). 
claim 24, Jin teaches a method for preparation of immobilized enzymes (Jin Claim 5), where the carrier can be pressed by hand or by special device or machines (Jin ¶ 16). Jin does not teach the device according to claim 1, but Stloukal, Blanpied, Zavodny, and Chmelir teach a method and device for the production of immobilized biocatalysts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jin to use the device as taught by Stloukal, Blanpied, Zavodny, and Chmelir for industrial production of biocatalysts (Stloukal Col. 1 lines 8-9).
	Regarding claim 25, Jin teaches the method comprises the following steps (Jin ¶ 15: An embodiment of the immobilization method of the invention): S1. preparing a liquid mixture of enzymes and a crosslinker by crosslinking the enzymes using the crosslinker (Jin Claim 10: the enzyme proteins or cells are flocculated, crosslinked with and deposited onto the pore walls of the carrier); S2. spraying the liquid mixture on the surface of the carrier and distributing the liquid mixture evenly on the surface of the carrier (Jin ¶ 15: the enzyme solution or cell suspension is added into the carrier, pressed by hand to distribute the liquid evenly on the carrier); S3. spraying a flocculant on the surface of the carrier and distributing the flocculant evenly on the surface of the carrier (Jin ¶ 15: appropriate amount Solution of protein flocculation agent is added into the carrier that has adsorbed enzyme solution, pressed by hand several times to allow enzymes or cells to flocculate and deposit on the pore walls of the carrier); S4. removing the excess liquid remaining on the surface of the carrier (Jin ¶ 15: pressed by hand again to remove unadsorbed liquid).
claim 26, Jin teaches the concentration of the enzymes is 0.3%-30% (Jin ¶ 16: Generally, the concentration of the enzyme proteins used is 0.3%-30% (W/V)).
Regarding claim 28, Jin teaches the crosslinker is a polyaldehyde compound (Jin ¶ 16: The crosslinking agent is generally of multi-aldehyde compounds).
	Regarding claim 29, Jin teaches the polyaldehyde compound is glutaraldehyde or dialdehyde starch (Jin ¶ 16: The crosslinking agent is generally of multi-aldehyde compounds (e.g glutaraldehyde)).
Regarding claim 30, Jin teaches the flocculant is polyethyleneimine (PEI) or chitosan (Jin ¶ 16: The flocculant used is usually of large cation molecules such as chitosan, polyethyleneimine (PEI)).

Response to Arguments
Applicant's arguments with respect to amended claim 1 and its dependent claims have been considered but are moot because the arguments do not apply to any of the combination of references, Stloukal, Blanpied, Zavodny, and Chmelir, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657